

Exhibit 10(aa)


[GRANT NUMBER]




RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE
COMTECH TELECOMMUNICATIONS CORP.
2000 STOCK INCENTIVE PLAN
Dear [Director Name]:
Preliminary Statement
As a non-employee director of Comtech Telecommunications Corp. (the “Company”),
pursuant to (i) Section 13.5(a) of The Comtech Telecommunications Corp. 2000
Stock Incentive Plan, as amended (the “Plan”) and/or (ii) your election made in
accordance with Section 13.5(b) of the Plan, you were automatically granted on
[Date] (the “Grant Date”), pursuant to the terms of the Plan and this Restricted
Stock Unit Agreement (this “Agreement”), the number of restricted stock units
(the “RSUs”) set forth below. Each RSU represents one (1) share of the Company’s
common stock, $0.10 par value per share (the “Common Stock”).
The terms of the grant are as follows:
1. Grant of RSUs. Subject in all respects to the Plan and the terms and
conditions set forth herein and therein, on the Grant Date you were
automatically granted [#] RSUs (the “Award”).
2. Vesting. The Award shall vest in installments over a three (3) year period,
commencing on the Grant Date, at the rate of 25% effective on the first and
second anniversaries of the Grant Date and 50% on the third anniversary of the
Grant Date; provided that you have not incurred a Termination of Directorship
(as defined below) prior to the applicable vesting date. Notwithstanding the
foregoing, the Award shall become fully vested prior to your Termination of
Directorship upon (i) your death or (ii) a Change in Control. The date that an
RSU becomes vested shall be referred to herein as the “Vesting Date”.
There shall be no proportionate or partial vesting in the periods prior to each
Vesting Date and all vesting shall occur only on the appropriate Vesting Date.
3. Payment. Subject to the terms of this Agreement and the Plan, you shall
receive one share of Common Stock with respect to each vested RSU subject to the
Award within thirty (30) days of your Termination of Directorship (such date of
settlement, the “Settlement Date”). For purposes of this Agreement, “Termination
of Directorship” means, subject to Section 17.13 of the Plan, that you have
ceased to be a director of the Company; provided, that in the event that you
become an Eligible Employee or a Consultant upon your ceasing to be a director,
a Termination of Directorship shall not be deemed to have occurred until such
time as you have “separated from service” as defined in Section 409A of the
Code.
4. Dividend Equivalents. Any cash or Common Stock dividends paid on shares of
Common Stock underlying an RSU prior to the Settlement Date for such RSU shall
be credited to a dividend book entry account on your behalf (any such credited
amount, a “Dividend Equivalent”). Any cash Dividend Equivalents shall not be
deemed to be reinvested in shares of Common Stock and will be held uninvested
and without interest. Your right to receive any Dividend Equivalents with
respect to cash dividends shall vest only if and when the related RSU vests, and
an amount equal to such cash dividends shall be paid to


        

--------------------------------------------------------------------------------




you in cash on the applicable Settlement Date on which the related RSU is
settled. Your right to receive any Dividend Equivalents with respect to
dividends of Common Stock shall vest only if and when the related RSU vests, and
on the applicable Settlement Date on which the related RSU is settled you will
be paid an amount in cash equal to the Fair Market Value of the Common Stock
underlying such dividend as of the applicable Settlement Date. Prior to the
payment thereof, any Dividend Equivalents will be encompassed within the term
“Award” with respect to the relevant RSUs.
5. Termination. Except as otherwise provided in Section 2 hereof, any RSUs
(including any Dividend Equivalents credited thereupon) that are not vested upon
your Termination of Directorship shall, upon such Termination of Directorship,
terminate and be forfeited in their entirety as of the date of such Termination
of Directorship.
6. Detrimental Activity. In the event you engage in Detrimental Activity prior
to, or during the one year period following the later of your Termination of
Directorship or any vesting of RSUs, the Committee may direct (at any time
within one year thereafter) that all unvested RSUs and all vested but unpaid
RSUs (including any Dividend Equivalents credited thereupon) shall be
immediately forfeited to the Company and that you shall pay over to the Company
the amount realized from any RSUs or any Common Stock or Dividend Equivalents
paid in connection therewith.
7. Restriction on Transfer. Unless otherwise approved by the Committee, the
Award is not transferable other than by will or by the laws of descent and
distribution. In addition, unless otherwise approved by the Committee, the Award
shall not be assigned, negotiated, pledged or hypothecated in any way (whether
by operation of law or otherwise), and the Award shall not be subject to
execution, attachment or similar process. Upon any attempt to transfer, assign,
negotiate, pledge or hypothecate all or part of the Award or in the event of any
levy upon the Award by reason of any execution, attachment or similar process
contrary to the provisions hereof not otherwise approved by the Committee, the
Award shall immediately become null and void.
8. Rights as a Stockholder. Except as otherwise specifically provided herein,
you shall have no rights as a stockholder with respect to any shares of Common
Stock covered by the Award unless and until you have become the holder of record
of the shares of Common Stock.
9. Provisions of Plan Control. This grant is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, Section
17.13 of the Plan (Section 409A of the Code) and the amendment provisions of the
Plan, and to such rules, regulations and interpretations relating to the Plan as
may be adopted by the Board of Directors of the Company and as may be in effect
from time to time. Any capitalized term used but not defined herein shall have
the meaning ascribed to such term in the Plan. The Plan is incorporated herein
by reference. If and to the extent that this grant conflicts or is inconsistent
with the terms, conditions and provisions of the Plan, the Plan shall control,
and this grant shall be deemed to be modified accordingly.
10. Notices. Any notice or communication given hereunder shall be in writing and
shall be deemed to have been duly given when delivered in person, or by United
States mail, to the appropriate party at the address set forth below (or such
other address as the party shall from time to time specify):
If to the Company, to:
Comtech Telecommunications Corp.
68 South Service Rd, Suite 230



        
2

--------------------------------------------------------------------------------




Melville, NY 11747
Attention: Secretary
If to you, to the address indicated at the end of this Agreement.
11. Securities Representations. The grant of the Award and issuance of shares of
Common Stock upon settlement of the Award shall be subject to, and in compliance
with, all applicable requirements of federal, state or foreign securities law.
No shares of Common Stock may be issued hereunder if the issuance of such shares
would constitute a violation of any applicable federal, state or foreign
securities laws or other law or regulations or the requirements of any stock
exchange or market system upon which such shares may then be listed. As a
condition to the settlement of the Award, the Company may require you to satisfy
any qualifications that may be necessary or appropriate, to evidence compliance
with any applicable law or regulation.
The shares of Common Stock are being issued to you and this Agreement is being
made by the Company in reliance upon the following express representations and
warranties. You acknowledge, represent and warrant that:
(a)    you have been advised that you may be an “affiliate” within the meaning
of Rule 144 under the Securities Act of 1933, as amended (the “Act”) and in this
connection the Company is relying in part on your representations set forth in
this section.
(b)    If you are deemed to be an affiliate within the meaning of Rule 144 of
the Act, the shares of Common Stock issued to you must be held indefinitely
unless an exemption from any applicable resale restrictions is available or the
Company files an additional registration statement (or a “re-offer prospectus”)
with regard to such shares of Common Stock and the Company is under no
obligation to register the shares (or to file a “re-offer prospectus”).
(c)    If you are deemed to be an affiliate within the meaning of Rule 144 of
the Act, you understand that the exemption from registration under Rule 144 will
not be available unless (i) a public trading market then exists for the Common
Stock, (ii) adequate information concerning the Company is then available to the
public, and (iii) other terms and conditions of Rule 144 or any exemption
therefrom are complied with; and that any sales of the shares of Common Stock
may be made only in limited amounts in accordance with such terms and
conditions.


12. Right to Terminate Directorship. Neither the Plan nor the grant the Award
hereunder shall impose any obligations on the Company and/or the stockholders of
the Company to retain you as a director, nor shall it impose any obligation on
your part to remain as a director of the Company.
13. Miscellaneous.
(a) This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, personal legal representatives, successors,
trustees, administrators, distributees, devisees and legatees. The Company may
assign to, and require, any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company or any affiliate by which you are employed to
expressly assume and agree in writing to perform this Agreement. Notwithstanding
the foregoing, you may not assign this Agreement other than with respect to
shares of Common Stock Transferred in compliance with the terms hereof.


        
3

--------------------------------------------------------------------------------




(b) This Award shall not affect in any way the right or power of the Board or
stockholders of the Company to make or authorize an adjustment, recapitalization
or other change in the capital structure or the business of the Company, any
merger or consolidation of the Company or subsidiaries, any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock, the dissolution or liquidation of the Company, any sale or transfer of
all or part of its assets or business or any other corporate act or proceeding.
The RSUs granted hereunder shall be subject to adjustment in accordance with
Section 4.2(b) of the Plan.


(c) No modification or waiver of any of the provisions of this Agreement shall
be effective unless in writing and signed by the party against whom it is sought
to be enforced.


(d) The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.


(e) The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof.


(f) This Agreement shall be construed, interpreted and governed and the legal
relationships of the parties determined in accordance with the internal laws of
the State of Delaware without reference to rules relating to conflicts of law.




           14.         Agreement and Grant Not Effective Unless Accepted. By
selecting the “Accept" button below you agree (i) to enter into this Agreement
electronically, and (ii) to the terms and conditions of the Agreement. Until you
select the "Accept" button below, this Award shall not be effective and if you
do not select the “Accept" button within 14 days from the date the Agreement is
made available to you electronically this Award shall be null and void.


        
4